IN THE COURT OF APPEALS OF IOWA

                                  No. 19-0564
                             Filed October 7, 2020


ERNIE L. ANDERSON and ANTHONY ANDERSON, Co-Administrators and
Personal Representatives of the ESTATE OF CHARLOTTE L. ANDERSON,
Deceased,
     Plaintiffs-Appellants,

vs.

DONNA BOTHWELL, MARK BOTHWELL, ASHLEY MEEKER, and ROJOBO,
INC. d/b/a DOC’S ROAD HOUSE,
      Defendants-Appellees.
________________________________________________________________


       Appeal from the Iowa District Court for Harrison County, Richard H.

Davidson, Judge.



       The estate of Charlotte Anderson appeals from the district court order

granting summary judgment in favor of the defendants on its claims of negligence

and misconduct. AFFIRMED.



       Theodore R. Boecker Jr. of Boecker Law, P.C., L.L.O., Omaha, Nebraska,

for appellants.

       Michael T. Gibbons of Woodke & Gibbons, P.C., L.L.O., Omaha, Nebraska,

for appellees.



       Heard by Doyle, P.J., and Mullins and Greer, JJ.
                                          2


DOYLE, Presiding Judge.

       Charlotte Anderson died after being struck by a vehicle driven by Austin

Arndt while he was intoxicated. Anderson’s estate1 sued a bar Arndt had been

drinking in, its owners, and one of its employees for acts of negligence and

misconduct. The estate appeals the order granting summary judgment in favor of

the defendants. Two questions are presented for our review: (1) whether the

estate’s negligence claims that are independent from serving alcohol are barred

by the settlement of a dramshop action against the bar, and (2) whether social host

immunity extends to protect those who are not licensees and permittees from a

negligence claim for allowing an intoxicated individual to operate a motor vehicle.

       I. Background Facts and Proceedings.

       On the evening of July 4, 2015, Arndt consumed alcoholic beverages at

Doc’s Road House. When Arndt first arrived at the bar, he gave the keys to his

truck to Ashley Meeker, a bar employee. Arndt estimates he drank ten or eleven

beers at the bar between 6:30 and 11:00 p.m. Meeker returned the keys to Arndt

when he decided to leave at around 11:00 p.m. Arndt lost control of his truck while

driving, striking and killing Anderson.

       Anderson’s estate filed two separate lawsuits relating to Anderson’s death.

In one, the estate sued the bar2 for dramshop liability. The parties reached a

settlement, with the estate agreeing to “completely release and forever discharge”


1 Although the plaintiffs in this action are Ernie Anderson and Anthony Anderson,
co-administrators and personal representatives of the Estate of Charlotte
Anderson, we refer to them collectively as the estate.
2 Rojobo, Inc. is an Iowa corporation that does business as Doc’s Road House,

which is licensed to sell alcoholic beverages by the Iowa Liquor Control
Commission. We refer to that entity as the bar.
                                           3


the bar from “any and all past, present, or future claims . . . relating to claims and

causes of action for Dram Shop Liability . . . or claims for liability arising ‘by reason

of the selling, serving or furnishing of any alcoholic beverage.’”

       The estate also pursued an action against the bar, its owners, and Meeker.

In that action, the estate alleged Meeker was negligent by returning Arndt’s keys

when he was visibly intoxicated, and the bar’s owners, Donna and Mark Bothwell,

failed to properly supervise and train Meeker. The estate also alleged the bar was

liable for the acts of Meeker and the Bothwells under the principles of respondent

superior and agency.

       After the estate settled the dramshop action, the defendants moved for

summary judgment in the negligence action. They alleged that the dramshop

settlement barred the estate’s other claims against the bar and that the Bothwells

and Meeker are protected by social host immunity. The district court agreed and

granted summary judgment in favor of the defendants. The estate appeals.

       II. Scope and Standard of Review.

       We review the district court’s grant of summary judgment for correction of

errors at law. See Banwart v. 50th Street Sports, L.L.C., 910 N.W.2d 540, 544

(Iowa 2019). In doing so, we review the entire record before the district court at

the time of summary judgment and view the evidence in the light most favorable

to the nonmoving party. See Iowa State Educ. Ass’n v. State, 928 N.W.2d 11, 15

(Iowa 2019).    “[I]f the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled to a judgment as

a matter of law,” the court must render summary judgment. Iowa R. Civ. P.
                                           4


1.981(3). A fact is material if it affects the outcome of the case, and a genuine

issue exists when reasonable minds could disagree. See Banwart, 910 N.W.2d at

544.

       III. Discussion.

       A. Dramshop Settlement.

       The estate contends the district court erred in finding that the settlement in

the dramshop action bars the claims asserted here.          It argues this action is not

predicated on dramshop liability but rather on the negligence of the bar’s owners

and an employee.

       Iowa Code section 123.92(1)(a) (2015) allows one who is injured as a result

of another person’s intoxication to seek damages against a business that sold or

served alcoholic beverages to that person while visibly intoxicated. “The purpose

of the statute is to ‘place a hand of restraint’” on establishments who are licensed

to sell alcoholic beverages, and the court liberally construes the statute “to

discourage the selling of excess liquor.” Banwart, 910 N.W.2d at 545. In enacting

section 123.92, the legislature struck a balance by making those establishments

strictly liable for serving intoxicated persons but otherwise limiting their liability to

preempt any recovery under common law tort. See Connolly v. Conlan, 371
N.W.2d 832, 833 (Iowa 1985). As a result, our supreme court has consistently

held that section 123.92 preempts common law claims against establishments

licensed to sell alcoholic beverages. See Hoth v. Meisner, 548 N.W.2d 152, 152

(Iowa 1996) (citing cases); Summerhays v. Clark, 509 N.W.2d 748, 750 (Iowa

1993) (“This court has consistently decided, however, that Iowa Code section
                                          5


123.92 provides the exclusive remedy against liquor licensees and permittees for

losses related to the furnishing of alcohol to an intoxicated adult.”).

       The estate argues Meeker’s negligent act of giving Arndt his keys back

while he was intoxicated falls outside the conduct preempted by the dramshop act.

The estate relies on Anderson v. Miller, 559 N.W.2d 29, 33 (Iowa 1997), in which

the court considered whether the estate of an intoxicated driver could sue the

person who entrusted the intoxicated driver with the vehicle. The supreme court

quoted 7A Am.Jur.2d Automobiles & Highway Traffic § 646, at 645 (1980), for the

theory of negligent entrustment of a vehicle to an intoxicated driver: “One who

entrusts a motor vehicle to a person who is intoxicated, under circumstances

charging him with knowledge of that condition, is, as a matter of reasonable

prudence and experience, liable for injury or damage proximately resulting.”

Anderson, 559 N.W.2d at 33. Ultimately, the court in Anderson rejected the

negligent-entrustment claim because it violated public policy by relying on the

plaintiff’s own illegal act of operating a motor vehicle while intoxicated. Id. at 34.

But the estate here argues that the defendants should be held liable for Meeker’s

act of returning Arndt his keys while he was intoxicated under theory of negligent

entrustment, which falls outside the scope of activity covered by the dramshop act.

       In rejecting the estate’s claim, the district court cited to Brenneman v.

Stuelke, 654 N.W.2d 507, 508 (Iowa 2002), which involved the death of two

children who were passengers in a vehicle driven by an intoxicated driver. The

children’s mother sued the couple who held the party at which the driver had been

drinking prior to driving. Brenneman, 654 N.W.2d at 508. The couple was immune

from liability for providing the driver with alcoholic beverages to the point of
                                            6

intoxication under social host immunity. See id. at 509. But the children’s mother

also alleged that they were liable for allowing the driver to leave the party with the

children in the vehicle. Id. at 508. The supreme court rejected this claim, holding

that liability for allowing the driver to leave the party with the children in his vehicle

was causally linked to the driver’s intoxication and thus fell within the couple’s

social host immunity. Id. at 509. On this basis, the district court found the alleged

negligence in returning Arndt his keys “is inextricably linked to the bar owners and

employee serving Ardnt alcohol that evening” and could not survive settlement of

the dramshop action.

       The estate also cites to cases in other jurisdictions in which defendants

could be held liable for facilitating the use of a vehicle by an intoxicated person.

See Verduzco v. Am. Valet, 377 P.3d 1016, 1023 (Ariz. Ct. App. 2016) (finding

negligent entrustment claim against parking valet service for entrusting a vehicle

to a driver “who they had reason to know was under the influence and behaving

erratically and was incompetent to drive and who had no right or lawful authority

to the car” did not fail as a matter of law); Leppke v. Segura, 632 P.2d 1057, 1059

(Colo. App. 1981) (holding a fact finder could find defendants negligent for act of

“jump-starting an automobile of an obviously drunk driver, thus giving him mobility

which otherwise he would not have had”); Simmons v. Homatas, 925 N.E.2d 1089,

1102–03 (Ill. 2010) (holding facts were sufficient to state a common law negligence

cause of action that is not preempted by the Dramshop Act where “a defendant is

alleged to have removed a patron for being intoxicated, places the patron into a

vehicle and requires him to drive off” but noting that it was not requiring

“restaurants, parking lot attendants or social hosts . . . to monitor their patrons and
                                           7


guests to determine whether they are intoxicated”).         But those cases involve

intoxicated drivers who did not consume alcohol on the defendants’ premises. The

district court refused to decide whether the defendants could be held liable for

providing keys to an intoxicated driver who had not been drinking at the bar as

purely hypothetical because the unrebutted evidence showed Arndt was drinking

at the bar on the night in question.

       We find no error in the district court’s analysis. “When the legislature has

immunized specific acts from civil liability, an injured party may not avoid that

immunity by alleging that the act violated a broad general duty.” Brenneman, 654
N.W.2d at 510.      Likewise, the estate may not bypass the dramshop act’s

preemption of common law claims. Because the behavior at issue falls under

dramshop liability, for which the estate settled its claims with the bar, we affirm the

grant of summary judgment in favor of the bar.

       B. Social Host Immunity.

       The estate also contends that social host immunity does not insulate those

who are not licensees or permittees from a negligence claim for allowing an

individual to operate a motor vehicle while intoxicated.

       “By its terms, the dramshop statute extends liability only to liquor licensees

and permittees.” Summerhays v. Clark, 509 N.W.2d 748, 752 (Iowa 1993). Iowa

Code section 123.49(1)(a) states:

       A person other than a person required to hold a license or permit
       under this chapter who dispenses or gives an alcoholic beverage in
       violation of this subsection is not civilly liable to an injured person or
       the estate of a person for injuries inflicted on that person as a result
       of intoxication by the consumer of the alcoholic beverage.
                                         8


By enacting section 123.49(1), the Iowa legislature abrogated the social host

liability found in Clark v. Mincks, 364 N.W.2d 226 (Iowa 1985), “in favor of prior

judicial interpretation finding the consumption of alcoholic beverages rather than

the serving of alcoholic beverages as the proximate cause of injury inflicted upon

another by an intoxicated person.” Iowa Code § 123.49(1)(b). “Through this

statutory change, the legislature has plainly immunized [social hosts] from

liability . . . .” Summerhays, 509 N.W.2d at 752.

        The district court determined that the Bothwells and Meeker are not liable

to the estate for Arndt’s actions as a matter of law under the provisions of section

123.49(1) and the Brenneman holding. We agree. Although the estate argues

that Brenneman was wrongly decided, we are not at liberty to overrule controlling

supreme court precedent. See State v. Beck, 854 N.W.2d 56, 64 (Iowa Ct. App.

2014). The estate attempts to distinguish the facts before us from the facts of

Brenneman, noting that Meeker had Arndt’s keys in her possession and claiming

she could have withheld them to prevent Arndt from driving. We find the argument

unavailing.   As the district court observed, the Iowa legislature is the more

appropriate forum for arguing against applying social host immunity to factual

scenarios like the one before us.

       Because the behavior at issue falls under dramshop liability, the Bothwells

and Meeker are immune from liability under section 123.49(1).

       AFFIRMED.